, NW SUITE 900 WASHINGTON, DC20001 PHONE:202.508.3400 FAX:202.508.3402 www.bakerdonelson.com Terrence O. Davis, Shareholder Direct Dial: 202.654.4514 Direct Fax: 202.508.3402 E-Mail Address: todavis@bakerdonelson.com February 3, 2014 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Hillman Capital Management Investment Trust (“Trust”) (File Nos. 333-44568 and 811-10085) on behalf of The Hillman Focused Advantage Fund Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectuses and Statement of Additional Information for the above referenced series do not differ from those contained in Post-Effective Amendment No. 25 to the Trust's Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on January 28, 2014. If you have any questions concerning the foregoing, please contact the undersigned at 202.654.4614. Yours truly, /s/ Terrence O. Davis Terrence O. Davis cc:
